             Case 2:20-cv-05312-CMR Document 20-2 Filed 03/23/21 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILMINGTON TRUST, NATIONAL              :
ASSOCIATION, AS TRUSTEE FOR THE         :
BENEFIT OF THE REGISTERED HOLDERS OF :
BANK OF AMERICA MERRILL LYNCH TRUST :
2017-BNK3, COMMERCIAL MORTGAGE PASS- :                        CIVIL ACTION
THROUGH CERTIFICATES, SERIES 2017-BNK3, :
                                                       :
                                                              NO. 2:20-CV-05312-CMR
                                                       :
                               Plaintiff,              :
                                                       :
        v.
                                                       :
                                                       :
SHREE SAI SIDDHI KING OF PRUSSIA, LLC
                                                       :
                                                       :
                                                       :
                               Defendant.

                                   CERTIFICATE OF SERVICE

        I, Robert P. Johns III, Esquire, hereby certify that on the date written below I caused true

copies of Defendant Shree Sai Siddhi King of Prussia, LLC’s Answer and Counterclaim to be served

on the following via the Court’s electronic filing system:

                                         Raymond A. Quaglia
                                           Rachel H. Broder
                                     1735 Market Street, 51st Floor
                                        Philadelphia, PA 19103
                                      quaglia@ballardspahr.com
                                      broderr@ballardspahr.com
                                         Attorneys for Plaintiff



Date: March 23, 2021                                  /s/Robert P. Johns III
                                                      Robert P. Johns III




PHIL1 9326415v.4
